Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 5 March 2021, in which claims 1-6, 8 have been amended, is acknowledged.
Claims 1-10 are pending in the instant application. 
Claims 1-10 are being examined on their merits herein.
Priority
The instant application is National Stage entry of International Patent Application PCT/CN2018/120479, filed on December 12, 2018, which claims priority to Chinese Patent Application Nos. 201711364772.3, filed on December 18, 2017, 201810039233.0, filed on January 16, 2018, and 201810623095.0, filed on June 15, 2018. Certified copies of the priority documents, in Chinese, were submitted on 12 June 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is acknowledged and considered. 
Claim objection
Claim 8 is objected to because the structure in the claim should be labeled (I).
Claim 1 should read --A method for preventing/treating cerebral infarction in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a metformin salt.-- Claim 1, as written, is confusing because it seems to be drawn to method of treating that comprises a step of treating.
Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takata et al. (US 2014/0256820, published 11 September 2014, cited in PTO-892).
Takata teaches a method of preventing, suppressing or ameliorating/treating cerebral infarction (claim 41) in a subject in need thereof comprising administering to the subject a metformin salt which is metformin hydrochloride (claim 37), as in instant claim 1, where the metformin salt is administered by injection [0138]-[0139], as in instant claim 6, to a non-diabetic patient (ddY mouse, which is a general purpose mouse, [0138]-[0139]), as in instant claim 5.
Takata further teaches the method further comprising treating the subject with a tissue –type plasminogen activator t-PA ([0133], Example 3, Example 4), as in instant claim 4.
.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mylari et al. (US2012/0178813, published 12 July 2012, cited in PTO-892).
Mylari teaches [0033] a method of treating or lowering the risk of stroke by administering a therapeutically effective amount of a composition of formula I 
    PNG
    media_image1.png
    95
    172
    media_image1.png
    Greyscale
[0019], wherein the composition is a salt of metformin and an omega-3 polyunsaturated fatty acid HR [0021]; in the most preferred embodiment RH is eicosapentaenoic acid or docosahexaenoic acid [0024].
Mylari teaches oral administration [0028] of the metformin salt, as in instant claim 6.
As such, a method of instant claims 1, 6 is anticipated by Mylari.

Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sun et al. (CN102093261 of 15 June 2011, cited in IDS, English translation attached).
Sun teaches (claim 9) a method of treating cerebral infarction by administering a therapeutically effective amount of a metformin salt which is metformin salicylate of formula I

    PNG
    media_image2.png
    90
    223
    media_image2.png
    Greyscale
.
Sun teaches oral administration [0030] of the metformin salt, as in instant claim 6.
As such, a method of instant claims 1, 6 is anticipated by Sun.
Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2014/0256820, published 11 September 2014, cited in PTO-892).

Takata teaches said biguanide agent or pharmaceutically acceptable salt thereof as active ingredient for preventing, suppressing or ameliorating cerebral edema associated with cerebral infarction [0057], for preventing or suppressing worsening or reoccurrence of cerebral infarction [0061], [0090].
Takata teaches [0080] that when the therapeutic agent of the invention comprises a pharmaceutically acceptable salt of a biguanide agent as an active ingredient, the salt is not limited by a type. Any inorganic or organic acid salt can be used. Takata teaches [0080] that examples of inorganic salts include, for example, hydrochloric acid; examples of a salt for the organic acid salt include, for example, maleic acid, tartaric acid, citric acid, methanesulfonic acid, which are salts of instant claim 2. Takata teaches [0080] that preferable examples of the salt include hydrochloride, and Takata teaches that metformin hydrochloride is commercially available ([0080], page 5). 
Thus, Takata teaches in [0080] metformin tartrate, metformin citrate, metformin mesylate, metformin maleate, which are salts of instant claim 2, as pharmaceutically acceptable salts to be used in the method of the invention.
Takata teaches a method of preventing, suppressing or ameliorating/treating cerebral infarction (claim 41) in a subject in need thereof comprising administering to the subject a metformin salt which is metformin hydrochloride (claim 37), as in instant claim 1, where the 
Takata further teaches the method further comprising treating the subject with a tissue –type plasminogen activator t-PA ([0133], Example 3, Example 4), as in instant claim 4.

It would have been obvious for a person of ordinary skill in the art to prepare metformin tartrate, metformin citrate, metformin mesylate, metformin maleate, or a salt of metformin with an inorganic acid which is hydrobromide salt, and use said salt of metformin in the method of treating/preventing cerebral infarction taught by Takata. The person of ordinary skill in the art would have used metformin tartrate, metformin citrate, metformin mesylate, metformin maleate, or metformin hydrobromide salt, to treat cerebral infarction, because Takata teaches biguanide agent metformin or a pharmaceutically acceptable salt thereof  being effective to prevent, suppress or ameliorate cerebral infarction in a subject in need thereof, Takata teaches that the salt of the biguanide agent to be used in the method of treatment is not limited by a type, any inorganic or organic acid salt can be used, and Takata specifically teaches that hydrochloric acid, maleic acid, tartaric acid, citric acid, or methanesulfonic acid salts of the biguanide agent can be used interchangeably in the method. Thus, the person of ordinary skill in the art would have used any salt of metformin, including hydrobromide, and specifically the salts listed by Takata tartrate, citrate, mesylate, or maleate, to treat cerebral infarction, with the expectation of seeing a therapeutic effect.
As such, claims 1, 2, 4-6 are rejected as prima facie obvious.

s 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 2014/0256820, published 11 September 2014, cited in PTO-892), in view of Liu et al. (US 2017/0128397, published 11 May 2017, cited in PTO-892).
Takata teaches a biguanide agent or a pharmaceutically acceptable salt thereof [0034] for blood-brain barrier dysfunction syndrome for preventing worsening or reoccurrence of cerebral infarction [0031], wherein the biguanide agent is metformin [0045], administered to an individual in need thereof in a method of preventing, suppressing or ameliorating cerebral infarction [0048].
Takata teaches said biguanide agent or pharmaceutically acceptable salt thereof as active ingredient for preventing, suppressing or ameliorating cerebral edema associated with cerebral infarction [0057], for preventing or suppressing worsening or reoccurrence of cerebral infarction [0061], [0090].
Takata teaches [0080] that when the therapeutic agent of the invention comprises a pharmaceutically acceptable salt of a biguanide agent as an active ingredient, the salt is not limited by a type. Any inorganic or organic acid salt can be used. Takata teaches [0080] that examples of inorganic salts include, for example, hydrochloric acid; examples of a salt for the organic acid salt include, for example, maleic acid, tartaric acid, citric acid, methanesulfonic acid, which are salts of instant claim 2. Takata teaches [0080] that preferable examples of the salt include hydrochloride, and Takata teaches that metformin hydrochloride is commercially available ([0080], page 5). 
Thus, Takata teaches in [0080] metformin tartrate, metformin citrate, metformin mesylate, metformin maleate, which are salts of instant claim 2, as pharmaceutically acceptable salts to be used in the method of the invention.

Takata further teaches the method further comprising treating the subject with a tissue –type plasminogen activator t-PA ([0133], Example 3, Example 4), as in instant claim 4.
Takata does not teach metformin monothreonate, as in instant claim 7, or a pharmaceutical composition comprising metformin monothreonate, as in instant claims 9, 10, nor does he teach a method of preparing metformin monothreonate, as in instant claim 8.
Takata does not teach metformin monothreonate as being effective to treat cerebral infarction in a subject in need thereof, as in instant claims 1-6.

Liu (US 2017/0128397) teaches [0047] a threonate-containing compound below

    PNG
    media_image3.png
    95
    160
    media_image3.png
    Greyscale

where Zn+ is a cation, n is an integer selected from 1, 2, or 3, where Zn+ is any suitable cation with the proviso that Zn+ is not Mg2+. Liu teaches administering a threonate compound to an individual to increase synaptic density in the brain and to treat a neurological condition (Abstract) such as, for example, stroke (claim 22).

Liu does not teach a threonate-containing compound which is metformin monothreonate, as in the instant claims.
It would have been obvious for a person of ordinary skill in the art to combine the teachings of Takata and Liu and prepare a threonate salt of metformin and use such salt in a pharmaceutical composition. The person of ordinary skill in the art would have been motivated to prepare a threonate salt of metformin, because Takata broadly teaches organic acid salts of metformin, including hydroxyacid salts such as citrate, tartrate, and Liu teaches base addition salts of threonic acid (which is a hydroxyacid). Thus, the person of ordinary skill in the art would have been motivated to prepare a salt of metformin with another hydroxyacid, threonic acid, as metformin monothreonate, with the expectation that said monothreonate salt of metformin retains the therapeutic effect of metformin and known salts thereof.
Furthermore, it would have been obvious to a person of ordinary skill in the art to prepare a threonate salt of metformin and use such salt in a method of treating cerebral infarction in a subject in need thereof. The person of ordinary skill in the art would have been motivated to prepare a threonate salt of metformin and use said salt in a method of treating cerebral infarction, because Takata teaches broadly that metformin, metformin hydrochloride and organic acid salts of metformin, such as hydroxyacid salts citrate, tartrate, are effective to treat cerebral infarction, and Liu teaches base addition salts of threonic acid (which is a hydroxyacid) effective to treat a neurological disorder such as stroke. Thus, the person of ordinary skill in the art would have been motivated to prepare a salt of metformin with another hydroxyacid, threonic acid, as metformin prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 1-10 are rejected as prima facie obvious.

Conclusion
Claims 1-10 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/IRINA NEAGU/Primary Examiner, Art Unit 1627